March 26, 2010 Via EDGAR and Facsimile ATTORNEYS AT LAW 777 EAST WISCONSIN AVENUE MILWAUKEE, WI53202-5306 414.271.2400 TEL 414.297.4900 FAX www.foley.com WRITER’S DIRECT LINE 414.297.5817 jlochmann@foley.com EMAIL CLIENT/MATTER NUMBER 015428-0122 Mr. Russell Mancuso Branch Chief Mail Stop 3030 U.S. Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, DC20549 Re: Regal-Beloit Corporation Registration Statement on Form S-4 Filed March 5, 2010 File No. 333-165270 Dear Mr.
